  Case 1:21-cv-00427-UNA Document 1 Filed 03/25/21 Page 1 of 11 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 MOXCHANGE LLC,
                                                        C.A. No. ______________
                         Plaintiff,
     v.                                                 JURY TRIAL DEMANDED

 WESTERN DIGITAL CORPORATION,                           PATENT CASE

                         Defendant.

                 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

          Plaintiff Moxchange LLC files this Original Complaint for Patent Infringement against

Western Digital Corporation and would respectfully show the Court as follows:

                                         I. THE PARTIES

          1.     Plaintiff Moxchange LLC (“Moxchange” or “Plaintiff”) is a Texas limited liability

company with its address at 15922 Eldorado Pkwy, Suite 500-1706, Frisco, TX 75035.

          2.     On information and belief, Defendant Western Digital Corporation (“Defendant”)

is a corporation organized and existing under the laws of Delaware. Defendant has a registered

agent at Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808.

                                II. JURISDICTION AND VENUE

          3.     This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§ 1331

and 1338(a).

          4.     On information and belief, Defendant is subject to this Court’s specific and general

personal jurisdiction, pursuant to due process and the Delaware Long-Arm Statute, due at least to

its business in this forum, including at least a portion of the infringements alleged herein.




                                                   1
  Case 1:21-cv-00427-UNA Document 1 Filed 03/25/21 Page 2 of 11 PageID #: 2




        5.      Without limitation, on information and belief, within this state, Defendant has used

the patented inventions thereby committing, and continuing to commit, acts of patent infringement

alleged herein. In addition, on information and belief, Defendant has derived revenues from its

infringing acts occurring within Delaware. Further, on information and belief, Defendant is

subject to the Court’s general jurisdiction, including from regularly doing or soliciting business,

engaging in other persistent courses of conduct, and deriving substantial revenue from goods and

services provided to persons or entities in Delaware. Further, on information and belief, Defendant

is subject to the Court’s personal jurisdiction at least due to its sale of products and/or services

within Delaware. Defendant has committed such purposeful acts and/or transactions in Delaware

such that it reasonably should know and expect that it could be haled into this Court as a

consequence of such activity.

        6.      Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is incorporated in Delaware. Under the patent laws, because Defendant is

incorporated in Delaware, Delaware is the only district in which it resides. On information and

belief, from and within this District Defendant has committed at least a portion of the infringements

at issue in this case.

        7.        For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                             III. COUNT I
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,233,664)

        8.      Plaintiff incorporates the above paragraphs herein by reference.

        9.      On June 19, 2007, United States Patent No. 7,233,664 (“the ‘664 Patent”) was duly

and legally issued by the United States Patent and Trademark Office. The ‘664 Patent is titled




                                                 2
  Case 1:21-cv-00427-UNA Document 1 Filed 03/25/21 Page 3 of 11 PageID #: 3




“Dynamic Security Authentication for Wireless Communication Networks.” A true and correct

copy of the ‘664 Patent is attached hereto as Exhibit C and incorporated herein by reference.

        10.     Moxchange is the assignee of all right, title and interest in the ‘664 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ‘664 Patent. Accordingly, Moxchange possesses the exclusive right

and standing to prosecute the present action for infringement of the ‘664 Patent by Defendant.

        11.     The invention in the ‘664 Patent relates to the field of wireless communication

network security, more particularly to a dynamic authentication method and system for providing

secure authentication among wireless communication network nodes. (Id. at col. 1:18-22).

        12.     The objective of cryptography is to allow users to communicate securely through

an insecure shared data communications channel while maintaining data integrity, privacy, and

user authentication. (Id. at col. 1:24-27). Over the past century, cryptographic systems have been

developed that require a great deal of time to break, even when using large computational power.

(Id. at col. 1:27-30). However, once an encryption key is obtained, the encryption mechanism and

likely the entire system security is compromised and a new key is required. (Id. at col. 1:30-33).

The two most common strategies for make an encryption system difficult to penetrate are: (1) a

long encryption key, and/or (2) a complex encryption function. (Id. at col. 1:34-37). For example,

for an encryption key of length n bits, for large values of n a code breaker would need more than

a lifetime to break the cipher. (Id. at col. 1:37-39). Simpler encryption functions, such as the logic

XOR function, is easy to decipher no matter how long the key length is. (Id. at col. 1:39-43). For

examples, a logic XOR operation is performed on one bit of data and its corresponding bit from

the encryption key, one bit at a time: if the bits are the same then the result is 0 and if the bits are

different then the result is 1.   (Id. at col. 1:43-45). The simple linearity of the XOR function




                                                   3
  Case 1:21-cv-00427-UNA Document 1 Filed 03/25/21 Page 4 of 11 PageID #: 4




allows an intruder to decipher individual key fragments using a divide-and-conquer approach and

then reconstruct the entire key once all the individual fragments are obtained. (Id. at col. 1:47-51).

A non-linear exponential encryption function, such as Rivest-Sharmi-Adelman (RSA) system, is

more difficult to apply a divide-and-conquer approach to break the key. (Id. at col. 1:51-54).

          13.   At the time the patent application was filed, there were two major cryptography

system philosophies: 1) symmetric systems (static or semi-dynamic key), and 2) public key

systems (static key). (Id. at col. 1:55-57). In symmetric systems, a key is exchanged between the

users (the sender and receiver) and is used to encrypt and decrypt the data. (Id. at col. 1:57-60).

There are three main problems with the symmetric system. (Id. at col. 1:60-61). First, the

exchange of the key between the users introduces a security loophole, which can be alleviated

through encrypting the exchanged key using a secure public key cryptography system. (Id. at col.

1:61-64). Second, using only one static encryption key makes it easier for an intruder to have

sufficient time to break the key, which can be addressed using multiple session keys that are

exchanged periodically. (Id. at col. 1:64-66). Third, and most important, is the susceptibility to

an insider attack on the key where the time window between exchanging keys might be long

enough for a super user, who has super user privileges, to break in and steal the key. (Id. at col.

2:1-6).

          14.   In RSA public key cryptography system, a user generates two related keys, reveals

one to the public (“public” key) to be used to encrypt any data sent and a second key that is private

to the user (“private” key) that is used to decrypt received data by the user. (Id. at col. col. 2:7-

11). The RSA cryptography system generates large random primes and multiplies them to get the

public key and uses a complex encryption function such as mod and exponential operations, which

makes the technique unbreakable in a lifetime for large keys (e.g., higher than 256 bits) and




                                                  4
  Case 1:21-cv-00427-UNA Document 1 Filed 03/25/21 Page 5 of 11 PageID #: 5




eliminates the problem of insecure exchange of symmetric keys. (Id. at col. 2:15-20). However,

the huge computational time required by RSA encryption and decryption, in addition to the time

to generate the keys, is not appealing to users of the Internet and is therefore mainly used as one-

shot solid protection of the symmetric cryptography key exchange. (Id. at col. 2:20-25). This one-

shot protection, however, allows an internal super user with a helper to generate its own pair of

encryption keys and replace the original keys. (Id. at col. 2:24-25). The sender then uses the super

user’s public key so the super user can decrypt the cipher text, store it, re-encrypt it using the

original public key to continue the data to the original recipient for decrypting using the original

private key without any knowledge of the break that occurred in the middle (a “super-user-in-the-

middle” attack). (Id. at col. 2:29-40).

        15.     Even though both symmetric and public key cryptography systems are secure

against outside attack, they are still vulnerable to insider attacks. (Id. at col. 2:41-48). A common

way to protect a static encryption key is to save it under a file with restricted access but this cannot

prevent a person with super user privileges from accessing the static key of the host file. (Id. at

col. 2:50-53). Various attempts have been made to circumvent intrusion by outside users,

however, they are still prone to attack by super-user-in-the-middle attacks. (Id. at col. 2:53 – col.

3:3).   The invention in the ‘664 patent alleviates these problems by providing continuous

encryption key modification. (Id. at col. 4:26-29).

        16.     There was a need for security for wireless communications in networks, including

allowing mobile communication devices to move between access ports or base stations while

maintaining full, mutually secure authentication. (Id. at col. 3:4-12). In wireless local area

networks, the Wired Equivalent Privacy (WEP) algorithm is used to protect wireless

communication from eavesdropping. (Id. at col. 3:33-36). WEP relies on a secret encryption key




                                                   5
  Case 1:21-cv-00427-UNA Document 1 Filed 03/25/21 Page 6 of 11 PageID #: 6




that is shared between a supplicant, such as a wireless laptop personal computer, and an access

point. (Id. at col. 3:36-39). The secret key is used to encrypt data packets before they are

transmitted, and an integrity check is used to ensure that packets are not modified in transit. (Id. at

col. 3:39-41). The standard does not discuss how the shared key is established; however, in

practice, most installations use a single key that is shared between all mobile stations and access

points. (Id. at col. 3:41-44).

       17.     Ineffective WEP security lead to different types of attacks by outsiders. (Id. at col.

3:60-61). For example, a passive eavesdropper can intercept all wireless traffic and through known

methodologies and educated guesses can narrow the field of the contents of a message and possibly

determine the exact contents to of the message. (Id. at col. 3:45 – col. 4:6). Another type of attack

when using a WEP algorithm is if an attacker knows the exact plaintext for one encrypted message,

the attacker can use this knowledge to construct correct encrypted packet. (Id. at col. 4:7-17).

Therefore, despite the WEP algorithm being part of the standard that describes communications in

wireless local area networks, it fails to protect the wireless communications from eavesdropping

and unauthorized access to wireless networks, primarily because it relies on a static secret key

shared between the supplicant and the wireless network. (Id. at col. 4:18-24).

       18.     There are several benefits to the claimed invention. The key lifetime is too small

for an intruder to break and a super-user to copy. (Id. at col. 4:29-31). The invention also reduces

the computations overhead by breaking the complexity of the encryption function and shifting it

over the dynamics of data exchange. (Id. at col. 4:32-35). Speed is also improved by using a

simple logic encryption function. (Id. at col. 4:35-36). Encryption is fully automated and all

parties, the source user, destination user, and central authority, are clock-free synchronized and

securely authenticated at all times. (Id. at col. 4:44-47).




                                                  6
  Case 1:21-cv-00427-UNA Document 1 Filed 03/25/21 Page 7 of 11 PageID #: 7




       19.      The prosecution history of the ‘664 patent further explains the unconventional

features of the claimed invention. The examiner allowed the relevant claims without rejection

because the prior art of record did not teach installing a node identifier at a first network node;

sending the node identifier information from a first network node to a second network node, and

synchronously regenerating an authentication key at two network nodes based upon node identifier

information. (Ex. B at 2).

       20.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing claim 1 of the ‘664 patent in Delaware, and elsewhere in the United States, by

performing actions comprising using or performing the claimed method of providing secure

authentication between wireless communication network nodes by using and/or testing the

Western      Digital   My    Passport   Wireless       Pro   (“Accused   Instrumentality”).   (E.g.,

https://shop.westerndigital.com/products/portable-drives/wd-my-passport-wireless-pro-

hdd#WDBSMT0030BBK-NESN).

       21.      For example, a system using the Accused Instrumentality practices a method of

providing secure authentication between wireless communication (e.g., Wi-Fi) network nodes

(e.g., the Accused Instrumentality and accessory devices such as a Wi-Fi enabled smartphone,

etc.). Upon information and belief, the Accused Instrumentality provides wireless connection to

accessory devices and allows them to join its Wi-Fi network and sets a password to secure the Wi-

Fi network using WPA2 security.

       22.      Upon information and belief, the Accused Instrumentality performs the step of

providing a node identifier comprising an address (e.g., MAC address) and an initial authentication

key (e.g., Pre-shared key or Pairwise master key).




                                                   7
  Case 1:21-cv-00427-UNA Document 1 Filed 03/25/21 Page 8 of 11 PageID #: 8




       23.     Upon information and belief, the Accused Instrumentality performs the step of

installing the node identifier (e.g., MAC address and Pre-shared key or Pairwise master key) at a

first network node (e.g., accessory devices such as a Wi-Fi enabled smartphone, etc.). For

example, the accessory device enters or installs the Wi-Fi password as well as the MAC address

in the Wi-Fi stack of the accessory device to initiate an association process with the Wi-Fi network

of the Accused Instrumentality.

       24.     Upon information and belief, the Accused Instrumentality performs the step of

storing the node identifier (e.g., MAC address of an accessory device and Pre-shared key or

Pairwise master key) at a second network node (e.g., the Accused Instrumentality). For example,

to join the Wi-Fi network of the Accused Instrumentality, an accessory device transmits a response

for a beacon transmitted by the Accused Instrumentality or sends a probe request to the Accused

Instrumentality. A Wi-Fi header comprises the MAC address of a sender. The Accused

Instrumentality receives and stores the MAC address of the accessory device. Also, the Accused

Instrumentality stores the Wi-Fi password, which is Pre-shared key or Pairwise master key (e.g.,

initial authentication key) of its wireless personal network.

       25.     Upon information and belief, the Accused Instrumentality performs the step of

sending node identifier information (e.g., MAC address of an accessory device and Pre-shared key

or Pairwise master key) from a first network node (e.g., an accessory device such as a Wi-Fi

enabled smartphone, etc.) to a second network node (e.g., the Accused Instrumentality). The

accessory device sends its MAC address (e.g., address) as well as a key value derived from the

Pre-shared key or Pairwise master key (e.g., initial authentication key) to the Accused

Instrumentality for authentication to connect to Wi-Fi network of the Accused Instrumentality. A

pairwise temporal key is derived from the Pre-shared key or Pairwise master key (e.g., initial




                                                  8
  Case 1:21-cv-00427-UNA Document 1 Filed 03/25/21 Page 9 of 11 PageID #: 9




authentication key). The pairwise temporal key has two parts, KCK and KEK. In the authentication

process, the accessory device acts as a supplicant. The accessory device transfers a key value

derived from KCK in the EAPOL-message 2 to the Accused Instrumentality.

       26.       Upon information and belief, the Accused Instrumentality performs the step of

synchronously regenerating an authentication key (e.g., temporal keys) at two network nodes (e.g.,

the Accused Instrumentality and an accessory device such as a Wi-Fi enabled smartphone, etc.)

based upon node identifier information. The accessory device sends its MAC address (e.g.,

address) as well as a key value derived from the Pre-shared key or Pairwise master key (e.g., initial

authentication key) to the Accused Instrumentality for authentication prior to connecting to the

Wi-Fi network of the Accused Instrumentality. The Accused Instrumentality and the accessory

device both regenerate temporal keys each time the devices get connected to each other. The

Accused Instrumentality and the accessory device, both synchronously install temporal keys (i.e.,

a Pairwise temporal key) with the help of a 4-way handshake message transfer having the node

identifier information for establishing secured wireless communication.

       27.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘664 patent, i.e., in an amount that by law cannot

be less than would constitute a reasonable royalty for the use of the patented technology, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       28.       On information and belief, Defendant has had at least constructive notice of the

‘664 patent by operation of law and, to the extent required, marking requirements have been

complied with.




                                                 9
 Case 1:21-cv-00427-UNA Document 1 Filed 03/25/21 Page 10 of 11 PageID #: 10




       29.     On information and belief, Defendant will continue its infringement of one or more

claims of the ‘664 patent unless enjoined by the Court. Defendant’s infringing conduct thus causes

Plaintiff irreparable harm and will continue to cause such harm without the issuance of an

injunction.

                                      IV. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  V. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.      Judgment that one or more claims of United States Patent No. 7,233,664 have been
               infringed, either literally and/or under the doctrine of equivalents, by Defendant;

       b.      Judgment that Defendant account for and pay to Plaintiff all damages to and costs
               incurred by Plaintiff because of Defendant’s infringing activities and other conduct
               complained of herein;

       c.      That Defendant be enjoined from future infringing activities;

       d.      That Plaintiff be granted pre-judgment and post-judgment interest on the damages
               caused by Defendant’s infringing activities and other conduct complained of
               herein; and

       e.      That Plaintiff be granted such other and further relief as the Court may deem just
               and proper under the circumstances.




                                                 10
Case 1:21-cv-00427-UNA Document 1 Filed 03/25/21 Page 11 of 11 PageID #: 11




March 25, 2021                       CHONG LAW FIRM, P.A.

OF COUNSEL:                           /s/ Jimmy Chong
                                     Jimmy Chong (#4839)
                                     2961 Centerville Road, Suite 350
David R. Bennett                     Wilmington, DE 19808
Direction IP Law                     Telephone: (302) 999-9480
P.O. Box 14184                       Facsimile: (877) 796-4627
Chicago, IL 60614-0184               Email: chong@chonglawfirm.com
(312) 291-1667
dbennett@directionip.com             Attorneys for Plaintiff Moxchange LLC




                                    11
